Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Preliminary amendment filed 2/26/21 is acknowledged. Claims 44-54 are present and under consideration.
2.					Priority
Applicant’s claim for domestic priority (62/131,827) under 35 U.S.C. 119(e), filed 03/11/2015, is acknowledged.  
3. 					Drawings
The drawings filed on 11/24/20 are acknowledged.
4.					Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 45 depends on claim 44, “wherein the polypeptide comprises an amino acid sequence that is at least 90% identical to the sequence of SEQ ID NO: 1”, a reference to previous claim but fail to further limit the subject matter claimed. Claim 45 is rejected under 35 U.S.C. § 112. 4th paragraph. Writing the claim in independent form, specify a further limitation or an 
6.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,883,094. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following CAR or TCR to the subject to provide a T-cell response, wherein the CAR or TCR is specific to a ROR 1, EGFR or CD33 tumor antigen” than claim 1 of the patent as underlined in the following paragraphs.
Instant claim 44 (for example) recites: A method of providing an immune response in a human subject in need thereof comprising: (a) transfecting an immune cell with (i) a nucleic acid encoding a recombinant polypeptide having transposase activity, wherein said polypeptide comprises an amino acid sequence at least 90% identical to the sequence of SEQ ID NO: 1. wherein the polypeptide comprises: (i) an Arg at the position corresponding to position 14; (ii) an Ala at the position corresponding to position 33; (iii) a His at the position corresponding to position 115; (iv) an Arg at the position corresponding to position 136; (v) an Asp at the position corresponding to position 214; (vi) an Ala at the position corresponding to position 215; (vii) a Val at the position corresponding to position 216; (viii) a Gln at the position corresponding to position 217; (ix) a His at the position corresponding to position 243; (x) a His at the position corresponding to position 253; and (xi) an Arg at the position corresponding to position 255; and (ii) a DNA encoding a CAR or TCR flanked by transposon repeats; and (b) administering the transfected immune cells expressing a CAR or TCR to the subject to provide a T-cell response, wherein the CAR or TCR is specific to a ROR 1, EGFR or CD33 tumor antigen.
Patented claim 1 (for example) recites A method of providing an immune response in a human subject in need thereof comprising: (a) transfecting an immune cell with (i) a nucleic acid encoding a recombinant polypeptide having transposase activity, wherein said polypeptide comprises an amino acid sequence at least 90% identical to the sequence of SEQ ID NO: 1, wherein the polypeptide comprises: (i) an Arg at the position corresponding to position 14; (ii) an Ala at the position corresponding to position 33; (iii) a His at the position corresponding to position 115; (iv) an Arg at the position corresponding to position 136; (v) an Asp at the position corresponding to position 214; (vi) an Ala at the position corresponding to position 215; (vii) a Val at the position corresponding to position 216; (viii) a Gln at the position corresponding to position 217; (ix) a His at the position corresponding to position 243; (x) a CAR or TCR to the subject to provide a T-cell response.

7.	No Information Disclosure Statement is filed.
8.	No claim is allowed. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940